DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on June 04, 2019, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.

	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the system, the method, and non-transitory computer readable medium of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: a non-transitory computer readable medium and a processor.

In exemplary claim 1, limitations reciting the abstract idea are as follows:
A blockchain network (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation managing a commercial interaction but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed as managing a commercial interaction. This limitation, in the context of this claim, encompasses recording information about a disaster. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
a shared ledger (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation managing a commercial interaction but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed as managing a commercial interaction. This limitation, in the context of this claim, encompasses recording information about a disaster. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
encompasses monitoring information in case of a disaster. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
a disaster recovery orchestrator (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation managing a commercial interaction but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed as managing a commercial interaction. This limitation, in the context of this claim, encompasses monitoring information in case of a disaster. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
receive notifications from the one or more monitoring agents, each notification comprising a monitoring agent identifier, one or more configuration changes, and a timestamp that corresponds to each configuration change (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation managing a commercial interaction but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed as managing a commercial interaction. This limitation, in the context of this claim, encompasses monitoring information in case of a disaster. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
encompasses monitoring information in case of a disaster. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
request a partial disaster recovery retest comprising the incremental configuration changes, the partial disaster recovery retest provides test coverage for a subset of a full disaster recovery test plan (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation managing a commercial interaction but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed as managing a commercial interaction. This limitation, in the context of this claim, encompasses recording information in case of a disaster. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);

provide a request to a blockchain network to store information for the received notifications to a shared ledger of the blockchain network (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation managing a commercial interaction but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed as managing a commercial interaction. This limitation, in the context of this claim, encompasses recording information about a disaster. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation commercial or legal interactions but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer-readable medium and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 149-153 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory computer-readable medium and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 149-153 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the 
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “method of organizing human activity” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub. No. 20190132350) in view of Cors et al. (US Pub. No. 20180150365).

With respect to claim 1, Smith et al. teaches a system, comprising: 
a blockchain network (Paragraph 79 teaches blockchain network), comprising: 
a shared ledger (Paragraph 159 teaches a blockchain ledger); 
identify incremental configuration changes that may require a disaster recovery retest (Paragraph 135 teaches control and testing objectives, test procedures and request lists for each for the above risk categories and Paragraph 140 teaches a blockchain configuration); 
request a partial disaster recovery retest comprising the incremental configuration changes, the partial disaster recovery retest provides test coverage for a subset of a full disaster recovery test plan (Paragraph 135 teaches control and testing objectives, test procedures and request lists for each for the above risk categories); and 
provide a request to a blockchain network to store information for the received notifications to a shared ledger of the blockchain network (Paragraph 143 discloses Requirement to provide notification of change).  Smith et al. does not discloses a disaster recovery orchestrator.
	However, Cors et al. teaches one or more information technology systems protected by disaster recovery services, comprising one or more monitoring agents (Paragraph 24 discloses a data processing system, is provided for disaster recovery of managed systems and Paragraph 75 discloses managing agents); and 

receive notifications from the one or more monitoring agents, each notification comprising a monitoring agent identifier, one or more configuration changes, and a timestamp that corresponds to each configuration change (Paragraph 75 discloses a disaster notification with retrieved metadata and managing agents).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Smith et al. (blockchain-based data storage) with Cors et al. (disaster recovery).  This would have facilitated partial data recovery by providing a shared ledger that would have facilitated an optimized way of orchestrating recovery.  See Cors et al. Paragraphs 1-22.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: disaster recovery.  
The Smith et al. reference as modified by Cors et al. teaches all the limitations of claim 1.  Regarding claim 2, Cors et al. teaches the system of claim 1, wherein the one or more monitoring agents are installed on one or more information technology systems that are protected by a disaster recovery configuration (Paragraph 75 discloses managing agents). 
The Smith et al. reference as modified by Cors et al. teaches all the limitations of claim 1.  Regarding claim 3, Smith et al. teaches the system of claim 1, wherein the incremental configuration changes comprises configuration changes received since a last disaster recovery test (Paragraph 135 teaches control and testing objectives, test procedures and request lists for 
analyze the incremental configuration changes for importance to a disaster recovery test plan agreed to by a customer (Paragraph 135 teaches control and testing objectives, test procedures and request lists for each for the above risk categories); 
determine the incremental configuration changes are not important to the customer, and in response: 
cancel the partial disaster recovery retest (Paragraph 135 teaches control and testing objectives, test procedures and request lists for each for the above risk categories). 
	The Smith et al. reference as modified by Cors et al. teaches all the limitations of claim 1.  Regarding claim 4, Cors et al. teaches the system of claim 1, wherein the disaster recovery orchestrator requests the partial disaster recovery retest comprises one or more of the disaster recovery orchestrator further is configured to: 
notify a customer device of a need to conduct a partial disaster recovery retest (Paragraph 75 teaches disaster recovery orchestrator 430 at second site node 404 receives a declared disaster notification about first site node 402. The notification may be from an administrator or from another site node that monitors the state of first site node 402, such as central management node 406 or second site node 404); and 

	The Smith et al. reference as modified by Cors et al. teaches all the limitations of claim 4.  Regarding claim 5, Smith et al. teaches the system of claim 4, wherein the disaster recovery orchestrator is further configured to: 
receive a request for justification of the partial disaster recovery retest from the customer device (Paragraph 135 teaches control and testing objectives, test procedures and request lists for each for the above risk categories); 
retrieve smart ledger information related to the incremental configuration changes that require the partial disaster recovery retest (Paragraph 159 teaches drawing data from the underlying blockchain ledger as well as from other up and down stream systems affecting the use case, any and all necessary audit or assurance based procedures can be fully automate and active transparency for them on a real time basis); 
analyze the smart ledger information to obtain justification for the partial disaster recovery retest (Paragraph 147 discloses analysis and design Configuration Compliance); and 
provide the justification to the customer device (Paragraph 143 teaches Business justification and approval for use of all services). 

receive a notification from the customer device to curtail the partial disaster recovery retest (Paragraph 75 teaches disaster recovery orchestrator 430 at second site node 404 receives a declared disaster notification about first site node 402. The notification may be from an administrator or from another site node that monitors the state of first site node 402, such as central management node 406 or second site node 404); 
and one of: 
roll back one or more configuration changes in order to remove the need for the partial disaster recovery retest (Smith et al. Paragraph 147 teaches rollback Architecture Blockchain Platform); or 
record in the shared ledger that a partial disaster recovery retest has been proposed to the customer device and a response has been received from the customer device indicating a refusal to perform the partial disaster recovery retest. 

	The Smith et al. reference as modified by Cors et al. teaches all the limitations of claim 4.  Regarding claim 6, Smith et al. teaches the system of claim 6, wherein the disaster recovery 
identify configuration changes to be rolled back that require the partial disaster recovery retest (Paragraph 147 teaches rollback Architecture Blockchain Platform); and 
remove one or more tests that corresponds to configuration changes to be rolled back from the partial disaster recovery retest (Paragraph 147 teaches rollback Architecture Blockchain Platform). 

Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cors et al. (US Pub. No. 20180150365) in view of Smith et al. (US Pub. No. 20190132350).

With respect to claim 8, Cors et al. teaches a method, comprising: 
receiving notifications from one or more monitoring agents, each notification comprising a monitoring agent identifier, one or more configuration changes, and a timestamp corresponding to each configuration change (Paragraph 75 discloses a disaster notification with retrieved metadata and managing agents). Cors et al. does not disclose a blockchain network.
identifying incremental configuration changes that may require a disaster recovery retest (Paragraph 135 teaches control and testing objectives, test procedures and request lists for each for the above risk categories and Paragraph 140 teaches a blockchain configuration); 

providing a request to a blockchain network to store information for the received notifications to a shared ledger of the blockchain network (Paragraph 143 discloses Requirement to provide notification of change).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Cors et al. (disaster recovery) with Smith et al. (blockchain-based data storage).  This would have facilitated partial data recovery by providing a shared ledger that would have facilitated an optimized way of orchestrating recovery.  See Smith et al. Paragraphs 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: disaster recovery.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.



With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, Cors et al. teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
receiving notifications from one or more monitoring agents, each notification comprising a monitoring agent identifier, one or more configuration changes, and a timestamp corresponding to each configuration change (Paragraph 75 discloses a disaster notification with retrieved metadata and managing agents). Cors et al. does not disclose a blockchain network.
identifying incremental configuration changes that may require a disaster recovery retest (Paragraph 135 teaches control and testing objectives, test procedures and request lists for each for the above risk categories and Paragraph 140 teaches a blockchain configuration); 

providing a request to a blockchain network to store information for the received notifications to a shared ledger of the blockchain network (Paragraph 143 discloses Requirement to provide notification of change).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Cors et al. (disaster recovery) with Smith et al. (blockchain-based data storage).  This would have facilitated partial data recovery by providing a shared ledger that would have facilitated an optimized way of orchestrating recovery.  See Smith et al. Paragraphs 3-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: disaster recovery.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 3, because claim 16 is substantially equivalent to claim 3.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 4, because claim 17 is substantially equivalent to claim 4.



With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 6, because claim 19 is substantially equivalent to claim 6.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20120117422 is directed to disaster recovery in a networked computing environment: [0005] a networked computing environment, comprising: receiving a selection of a disaster recovery provider from a customer, the selection being made from a pool of disaster recovery providers; receiving a request from the customer for disaster recovery to be performed for a set of applications; receiving disaster recovery information from the customer pertaining to the request, the disaster recovery information comprising at least one of the following: a set of application images, a set of application files, and a set of recovery requirements; providing the disaster recovery information to the disaster recovery provider; and receiving results of a set of disaster recovery tests conducted by the disaster recovery provider in response to the request, the set of disaster recovery tests being developed based on the disaster recovery information.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154  
                                                                                                                                                                                                      /SYED H HASAN/Primary Examiner, Art Unit 2154